Case 3:20-cv-01649-CCC Document9 Filed 09/17/20 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

R.T. DOE,
Plaintiff,
No.: 3:20-CV-01649-CCC

Ve

CITY OF WILKES-BARRE and = :(JUDGE CHRISTOPHER CONNER)
ROBERT COLLINS, :

Defendants.

DEFENDANT CITY OF WILKES-BARRE’S BRIEF IN SUPPORT OF
MOTION TO DISMISS PLAINTIFF’S COMPLAINT

Pursuant to Federal Rule of Civil Procedure 12(b)(1) and (6), Defendant
City of Wilkes-Barre (“the City”), by and through its undersigned counsel, hereby
files its brief in support of the City’s motion to dismiss the complaint filed by
Plaintiff R.T. Doe (“Plaintiff”).
I. Factual And Procedural Background.

Plaintiff commenced this action by complaint on September 11, 2020. (See
Doc. No. 2, generally). In Plaintiff's complaint, Plaintiff alleges, inter alia, claims
for violations of Plaintiff's Fourth Amendment and Fourteenth Amendment rights
pursuant to 42 U.S.C. § 1983 as well as state law claims of assault and battery.
(Id.). Specifically, in Count I, Plaintiff asserts that Officer Robert Collins
(“Officer Collins”) allegedly forced Plaintiff to have sexual contact with Officer

Collins and that the City was deliberately indifferent to Officer Collins’ actions
Case 3:20-cv-01649-CCC Document9 Filed 09/17/20 Page 2 of 7

and condoned the obvious consequences of the City’s failure to supervise and
discipline Officer Collins despite the City’s alleged knowledge of Officer Collins’
actions. (Id. at Count I). In Count I, Plaintiff asserts that Officer Collins violated
Plaintiff's rights by allegedly forcing Plaintiff to have sexual contact with Officer
Collins. (Id. at Count II). In Count II, Plaintiff asserts that Officer Collins
violated Plaintiff's Fourteenth Amendment substantive due process rights by
allegedly forcing Plaintiff to have sexual contact with Officer Collins. (Id. at
Count III). In Count IV, Plaintiff asserts that Officer Collins violated Plaintiff's
Fourth and Fourteenth Amendment rights by allegedly forcing Plaintiff to have
sexual contact with Officer Collins. (Id. at Count IV). In Count V, Plaintiff asserts
Officer Collins committed an assault upon Plaintiff by allegedly forcing Plaintiff to
have sexual contact with Officer Collins. (Id. at Count V). In Count VI, Plaintiff
asserts that Officer Collins committed battery upon Plaintiff by allegedly forcing

Plaintiff to have sexual contact with Officer Collins. (Id. at Count VI).
Case 3:20-cv-01649-CCC Document9 Filed 09/17/20 Page 3 of 7

II. Argument.
A. Rule 12(b)(6) Standard.

In ruling on a motion to dismiss, this Court must accept as true all well-
pleaded allegations in the complaint. See Jordan v. Fox, Rothschild, O’Brien &
Frankel, 20 F.3d 1250, 1261 (3d Cir. 1994). This Court is not, however, required
to accept as true any of the legal claims, opinions, conclusions or deductions in
Plaintiff's complaint. Id.; see also Papasan v. Allain, 478 U.S. 265, 286, 106 S. Ct.
2932, 92 L. Ed. 2d 209 (1986). A plaintiffs pleading obligation is to set forth a
short and plain statement of the claim which gives the defendant fair notice of what
the claim is and the grounds upon which it rests. See Bell Atl. Corp. v. Twombly,
550 U.S. 544, 555, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)(quoting Conley v.
Gibson, 355 U.S. 41, 47, 78 S. Ct. 99, 2 L. Ed. 2d 80 (1957)). The complaint must
contain sufficient factual matter to state a claim to relief that is plausible on its
face. Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868
(2009). The plausibility standard is not akin to a 'probability requirement’, but it
asks for more than a sheer possibility that a defendant has acted unlawfully. Id.

(citing Twombly, 550 U.S. at 556).
Case 3:20-cv-01649-CCC Document9 Filed 09/17/20 Page 4 of 7

B. Count II Of Plaintiff’s Complaint Fails To State Fourth
Amendment Claims Upon Which Relief May Be
Granted.

As previously stated, in Count II of Plaintiffs complaint, Plaintiff asserts
that Officer Collins violated Plaintiff's Fourth Amendment rights by allegedly
forcing Plaintiff to have sexual contact with Officer Collins. (See Doc. No. 2 at
Count IJ). Plaintiff also alleges in Count I of Plaintiffs complaint that the City
was deliberately indifferent to Officer Collins’ actions and condoned the obvious
consequences of the City’s failure to supervise and discipline Officer Collins
despite the City’s alleged knowledge of Officer Collins’ actions. (Id. at Count I).
Plaintiff does not allege that Plaintiff's Fourth Amendment rights were violated in
connection with her arrest or detention. (Id. at J§ 103-122). Thus, the alleged
actions of Officer Collins do not violate the Fourth Amendment. See Leighliter, v.

Connellsville, No. 17-1510, 2018 WL 6812496, ** 5-6 (Dec. 27, 2018); see also

Rogers v. City of Little Rock, Arkansas, 152 F.3d 790. 795-97 (3d. Cir. 1988); see

 

also Stoneking v. Bradford Area Sch. Dist., 882 F.2d 720, 726-27 (3d Cir.

 

1989)(unwanted or illegal sexual contact protected by liberty and personal security
interests under the Fourteenth Amendment); see also Martin-McFarlane v. City of
Philadelphia, 299 F. Supp. 3d 658, 670 (E.D. Pa. 2017)(dismissing Section 1983
claims under the Fourth Amendment where Plaintiff alleged she was assaulted and

her bodily integrity was violated). Sexual assault by police officers is properly
Case 3:20-cv-01649-CCC Document9 Filed 09/17/20 Page 5 of 7

 

analyzed under Fourteenth -- not Fourth Amendment. Id. (citing Rogers v. City of
Little Rock, 152 F.3d 790, 795-97 (8th Cir. 1998)). Further, since Plaintiff has not
and cannot allege a legally cognizable Fourth Amendment claim against Officer
Collins, Plaintiff cannot establish liability against the City for any alleged Fourth
Amendment claims. See Surina v. South River Bd. of Educ., No. 17-2173, 2019
U.S. Dist. LEXIS 72173, * 29 (D.NJ. April 30, 2019)(citing Deninno_v.

Municipality of Penn Hills, 269 Fed. Appx. 153, 158 (d Cir. 2008))("Even more

 

fundamentally, there can be no municipal liability here because we have
determined that none of the individual Defendants violated the Constitution.").
Thus, Plaintiff's Fourth Amendment claim in Counts II of Plaintiff's complaint as
well as Plaintiff’s claim against the City in Count I of Plaintiff's complaint must be
dismissed with prejudice.

D. Count IV Of Plaintiff's Complaint Fail To State A

Fourteenth Amendment Claim Upon Which Relief May Be
Granted.

As previously stated, Count IV of Plaintiff's complaint purports to allege,
inter alia, Officer Collins’ actions constituted an unreasonable seizure in violation
Plaintiffs’ Fourth and Fourteenth Amendment due process rights. Under the “more
specific provision rule”, if a constitutional claim is covered by a specific

constitutional provision, such as the Fourth or Eighth Amendment, the claim must

be analyzed under the standard appropriate to that specific provision, not under the
Case 3:20-cv-01649-CCC Document9 Filed 09/17/20 Page 6 of 7

rubric of substantive due process. See Betts v. New Castle Youth Dev. Ctr., 621
F.3d 249, 260 (3d Cir. 2010)(quoting County of Sacramento v. Lewis, 523 US.
833, 843-44, 118 S. Ct. 1708, 140 L. Ed. 2d 1043 (1998)); see also United States v.
Lanier, 520 U.S. 259, 272 n.7, 117 S. Ct. 1219, 137 L. Ed. 2d 432 (1997)). The
Fourth Amendment protects the right of the people to be "secure in their persons
...against unreasonable searches and seizures." See U.S. Const., Amend. IV; see
also Leighliter, 2018 U.S. Dist. LEXIS 216399, *12-13. Therefore, any purported
Fourteenth Amendment claim in Counts IV of Plaintiffs complaint must be
dismissed with prejudice.
II. CONCLUSION
Based upon the foregoing, Defendant City of Wilkes-Barre’s motion to
dismiss should be granted and Plaintiff's complaint should be dismissed.
Respectfully submitted,
s/ Mark W. Bufalino
John G. Dean
Mark W. Bufalino
ELLIOTT GREENLEAF & DEAN
15 Public Square, Suite 310
Wilkes-Barre, Pa. 18701
(570) 371-5290
Attorneys for Defendant City of

Wilkes-Barre

DATED: September 17, 2020
Case 3:20-cv-01649-CCC Document9 Filed 09/17/20 Page 7 of 7

CERTIFICATE OF SERVICE
I, MARK W. BUFALINO, hereby certify that I have caused to be served
this day a true and correct copy of Defendant City of Wilkes-Barre’s brief in
support of motion to dismiss Plaintiffs complaint via electronic filing and via first
class mail addressed as follows:
Barry Dyller, Esquire
Dyller Law Firm

88 North Franklin Street
Wilkes-Barre, Pa. 18701

s/ Mark W. Bufalino
Mark W. Bufalino

DATED: September 17, 2020
